              Case 1-19-41797-cec              Doc 5-3        Filed 03/28/19         Entered 03/28/19 09:48:52


                                                      Notice Recipients
District/Off: 0207−1                         User: tguzman                        Date Created: 3/28/2019
Case: 1−19−41797−cec                         Form ID: 309I                        Total: 9


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Sherry Newcomb           141−34 72nd Drive        Flushing, NY 11367
tr          Michael J. Macco         2950 Express Drive South         Suite 109       Islandia, NY 11749
aty         Mark E Cohen          108−18 Queens Blvd         Fourth Floor        Suite #3        Forest Hills, NY 11375
smg         Office of the United States Trustee      Eastern District of NY (Brooklyn Office)         U.S. Federal Office
            Building       201 Varick Street, Suite 1006       New York, NY 10014
9507754     Astoria Bank        c/o Thomas & Graham LLP           One Hollow Lane           Suite 309        New Hyde Park, NY
            11042
9507756     Scott Newcomb          26−35 Nostrand Avenue, #2          Brooklyn, NY 11210
9507755     Scott Newcomb          26−35 Nostrand Avenue, Ap           Brooklyn, NY 11210
9507757     Wells Fargo Bank NA          c/o Gross Polowy LLC          1775 Wehrle Drive          Suite 100       Buffalo, NY
            14221
9507758     Wells Fargo Home Mortgage           PO Box 10335          Des Moines, IA 50306
                                                                                                                     TOTAL: 9
